PER CURIAM.
We reverse the trial court’s order denying the appellants’ renewed motion to transfer venue. Proper venue lies either in Alachua County (as. appellants’ county of residence or principal place of business), or in Columbia County (as the place where the action accrued because the promissory note provided for payment to be made at appellee’s Lake City offices). See §§ 47.011, .051, Fla. Stat. (2004); Carter v. Fleming, 567 So.2d 535 (Fla. 1st DCA 1990). Because venue does not lie in Su-wannee County, the trial court erred in denying appellants’ motion for change of venue. Accordingly, we reverse and remand for further proceedings consistent herewith.
REVERSED and REMANDED.
WEBSTER, DAVIS and LEWIS, JJ., concur.